DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/22 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 7/26/22, amended claim(s) 16 and 25, and new claim(s) 38-40 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16-30 and 36-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 16, the claim terms “[a] biopsy needle” (line 1) and “a needle” (line 2) are ambiguous.  It is unclear whether these are the same needle or different needles.  The claim is examined under the former interpretation.
For claim 25, the claim terms “a biopsy needle (line 1) and “a needle” (line 4) are ambiguous.  It is unclear whether these are the same needle or different needles.  The claim is examined under the former interpretation.
For claim 25, the claim term “the lateral opening” (line 13) lacks antecedent basis.  The claim is examined as finding antecedence in “a hole” (line 5).
Dependent claim(s) 17-24, 26-30, and 36-40 fail to cure the ambiguity of independent claim(s) 16 and 25, thus claim(s) 16-30 and 36-40 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 22, 24, and 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0367231 to Uemichi et al. (hereinafter “Uemichi”).
For claim 16, Uemichi discloses a biopsy needle system (Abstract), comprising:
a needle (3) (Fig. 3) (para [0035] and [0044]) extending from a tissue piercing distal end (distal end of 3) to a proximal end (proximal end of 3), the needle defining a lumen extending from the distal end at least a portion of a length of the lumen and configured to house a target tissue (para [0096]);
an elongated member (105 and 106) (Fig. 1) (para [0026]) extending from a proximal end (proximal end of 106) to a distal end (distal end of 105), the elongated member defining a channel therethrough (107) (Figs. 1 and 2) (para [0032]) open at the proximal end (as can be seen in Fig. 1) (para [0033]), the channel sized and shaped to permit passage of the needle therethrough (as can be seen in Figs. 3-4) (also see para [0033] and [0035]); and
an end cap (102) (Fig. 1) (para [0026]) coupled to the distal end of the elongate member (as can be seen in Fig. 1), the end cap including an arced channel (107a) (Fig. 2) (para [0034]) extending from the channel of the elongated member (see Fig. 2) to a hole extending through a lateral wall thereof (unlabeled, but where reference numeral “107a” is pointing to in Fig. 2), the hole being sized and shaped to permit passage of the needle therethrough (as can be seen in Figs. 4 and 9-10), a surface of the arced channel of the end cap comprising a ramp (107a and/or 107b) (Fig. 2) (para [0034]) extending from the channel of the elongated member to the hole to guide the needle through the hole (as can be seen in Figs. 2, 4, and 9-10), the arced channel including three points of contact positioned along the arced channel to provide three force loads to the needle through the hole without translating forces to the proximal portion of the elongated member.
For claim 22, Uemichi does not expressly disclose wherein the needle includes a bend adjacent to the distal end thereof.
However, Xu teaches wherein the needle includes a bend adjacent to the distal end thereof (Fig. 5) (para [0059]).
It would have been obvious to a skilled artisan to modify Uemichi wherein the needle includes a bend adjacent to the distal end thereof, in view of the teachings of Xu, for the obvious advantage of making the needle congruent with the ramp in Uemichi.
For claim 24, Uemichi further discloses wherein the needle includes a distal cutting edge (as can be seen in Fig. 3), the distal cutting edge being one of oblique or beveled relative to a longitudinal axis of the needle (as can be seen in Fig. 3).
For claim 36, Uemichi further discloses wherein a distal portion of the ramp follows a curved path toward the hole (as can be seen in Figs. 2, 4, and 9-10).
For claim 37, Uemichi further discloses wherein the end cap comprises an internal channel open to the channel of the elongated member extending from the elongated member to the hole (as can be seen in Figs. 2, 4, and 9-10), an internal surface of the internal channel forming the ramp (as can be seen in Figs. 2, 4, and 9-10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemichi in view of CN 106725249 A to Xu (Examiner’s Note: cited paragraphs referring to the machine translation).
For claim 17, Uemichi does not expressly disclose wherein the elongated member is braided to promote torque transmission along a length thereof.
However, Xu teaches wherein the elongated member is braided to promote torque transmission along a length thereof (para [0050]).
It would have been obvious to a skilled artisan to modify Uemichi wherein the elongated member is braided to promote torque transmission along a length thereof, in view of the teachings of Xu, for the obvious advantage of increasing the strength of the elongate member by increasing its capacity to stretch.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemichi in view of U.S. Patent Application Publication No. 2005/0283178 to Flagle et al. (hereinafter “Flagle”).
For claim 18, Uemichi does not expressly disclose wherein the elongated member includes a plurality of visual markers spaced at regular intervals about a circumference thereof, the visual markers denoting degrees of rotation.
However, Flagle teaches wherein the elongated member includes a plurality of visual markers spaced at regular intervals about a circumference thereof (Fig. 5) (para [0027]), the visual markers denoting degrees of rotation (Fig. 5) (para [0027]).
It would have been obvious to a skilled artisan to modify Uemichi wherein the elongated member includes a plurality of visual markers spaced at regular intervals about a circumference thereof, the visual markers denoting degrees of rotation, in view of the teachings of Flagle, for the obvious advantage of allowing the user to visualize the orientation of the biopsy system within a body vessel of a patient (see para [0027] of Flagle).
For claim 19, Uemichi does not expressly disclose wherein the elongated member includes four visual markers separated about the circumference of the elongated member by 90 degrees.
However, Flagle teaches wherein the elongated member includes four visual markers separated about the circumference of the elongated member by 90 degrees (Fig. 5) (para [0027]).
It would have been obvious to a skilled artisan to modify Uemichi wherein the elongated member includes four visual markers separated about the circumference of the elongated member by 90 degrees, in view of the teachings of Flagle, for the obvious advantage of allowing the user to visualize the orientation of the biopsy system within a body vessel of a patient (see para [0027] of Flagle).
For claim 20, Uemichi does not expressly disclose wherein the plurality of markers extends along at least a portion of a length of the elongated member in a direction parallel to the longitudinal axis of the elongated member.
However, Flagle teaches wherein the plurality of markers extends along at least a portion of a length of the elongated member in a direction parallel to the longitudinal axis of the elongated member (Fig. 5) (para [0027]).
It would have been obvious to a skilled artisan to modify Uemichi wherein the plurality of markers extends along at least a portion of a length of the elongated member in a direction parallel to the longitudinal axis of the elongated member, in view of the teachings of Flagle, for the obvious advantage of allowing the user to visualize the orientation of the biopsy system within a body vessel of a patient (see para [0027] of Flagle).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemichi in view of U.S. Patent Application Publication No. 2005/0124914 to DiCarlo et al. (hereinafter “DiCarlo”).
For claim 21, Uemichi does not expressly disclose wherein the ramp is angled between 5 and 25 degrees relative to the longitudinal axis of the elongated member.
However, DiCarlo teaches a biopsy needle instrument comprising a ramped surface (61) inclined about 5 to about 80 degrees relative to a longitudinal axis (72) (Fig. 8A) (para [0032]).
It would have been obvious to a skilled artisan to modify Uemichi wherein the ramp is angled between 5 and 25 degrees relative to the longitudinal axis of the elongated member, in view of the teachings of DiCarlo, because DiCarlo discloses a range of 5 to 80 degrees is suitable for a biopsy device ramp angle and the range disclosed in DiCarlo shares an endpoint with the claimed range.  Furthermore, there is currently no evidence that the claimed range has criticality and it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemichi in view of Xu, and further in view of U.S. Patent Application Publication No. 2012/0053485 to Bloom.
For claim 23, Uemichi and Xu do not expressly disclose wherein the needle is composed of a shape memory material.
However, Bloom teaches wherein a needle is composed of a shape memory material (claim 41).
It would have been obvious to a skilled artisan to modify Uemichi wherein the needle is composed of a shape memory material, in view of the teachings of Bloom, for the obvious advantage of allowing for lateral extension of the longitudinal axis of the needle (see para [0062] of Bloom).
Allowable Subject Matter
Claim(s) 25-30 and 38-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments filed 7/26/22 have been fully considered.
With respect to claim 16, Uemichi still teaches an arced channel that has three contact points that provide force loads found in a three-point bend flexural system.  Applicant’s specification identifies these three points as F1, F2, and F3 (see below)

    PNG
    media_image1.png
    341
    675
    media_image1.png
    Greyscale

Two of the contact points, F1 and F3, are beneath the needle (as shown in the figure) and one contact point, F2, is above the needle (as shown in the figure).  Uemichi has the same set-up (see annotated figure below)

    PNG
    media_image2.png
    482
    638
    media_image2.png
    Greyscale

Since a “point” is a mathematically a one-dimensional entity, the arced channel in Uemichi still reads on the claim language and is structurally similar to Applicant’s own Fig. 6.
With respect to claim 25, Applicant’s arguments and amendments are persuasive and thus the rejection(s) is/are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791